Exhibit 10.7

 

Exhibit A - Execution Copy

 

[g112361kwi001.gif]

 

Non-Qualified Stock Option

 

Grant Certificate

 

For

 

Judson Bergman

 

Envestnet, Inc. (“Company”) hereby grants to you a Nonqualified Stock Option
under the Envestnet, Inc. 2010 Long-Term Incentive Plan (“Plan”), to purchase
the number of shares of Company Stock as set forth below, subject to all terms
and conditions of this Non-Qualified Stock Option Grant Certificate
(“Certificate”), the Option Terms and Conditions and the Plan:

 

Number of
Shares

 

Grant
Date

 

Exercise
Price

 

Vesting
Date

 

Expiration
Date

 

8,333

 

5/12/2016

 

$

31.03

 

5/12/2017

 

5/12/2026

 

2,083

 

5/12/2016

 

$

31.03

 

8/12/2017

 

5/12/2026

 

2,084

 

5/12/2016

 

$

31.03

 

11/12/2017

 

5/12/2026

 

2,083

 

5/12/2016

 

$

31.03

 

2/12/2018

 

5/12/2026

 

2,083

 

5/12/2016

 

$

31.03

 

5/12/2018

 

5/12/2026

 

2,084

 

5/12/2016

 

$

31.03

 

8/12/2018

 

5/12/2026

 

2,083

 

5/12/2016

 

$

31.03

 

11/12/2018

 

5/12/2026

 

2,083

 

5/12/2016

 

$

31.03

 

2/12/2019

 

5/12/2026

 

2,084

 

5/12/2016

 

$

31.03

 

5/12/2019

 

5/12/2026

 

Total:   25,000

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, you will vest and become exercisable in such
portion of the Option scheduled to vest on the applicable Vesting Date, provided
that you remain an employee of the Company from the Option Grant Date set forth
above until the applicable Vesting Date set forth above with respect to any
portion of the Option scheduled to vest on such Vesting Date.  Except as
expressly set forth in the Terms and Conditions, any portion of this Option that
is not vested upon your termination of employment shall be forfeited.  This
Option will expire on the applicable Expiration Date set forth above, provided,
however, that this Option shall expire earlier and no longer be exercisable to
the extent set forth in Section 3 of the Option Terms and Conditions and as
otherwise set forth in the Option Terms and Conditions and the Plan.

 

This non-qualified stock option is subject to the terms and conditions set forth
in this Certificate, the Option Terms and Conditions and the Plan.  All terms
and provisions of the Option Terms and Conditions and the Plan, as the same may
be amended from time to time, are incorporated herein and made part of this
Certificate.  If any provision hereof and of the Plan shall be in conflict, the
terms of the Plan shall govern.  All capitalized terms used herein and not
defined herein shall have the meanings assigned to them in the Plan.  The
non-qualified stock option shall be exercisable only in accordance with the
provisions of this Certificate, the Option Terms and Conditions and the Plan and
shall have a term of no more than 10 years from the Grant Date, subject to
earlier termination as set forth in the Option Terms and Conditions and the
Plan.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

This Certificate, the Option Terms and Conditions and the Plan set forth the
entire understanding between you and the Company regarding this Option and
supersede all prior oral and written agreements with respect thereto.

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

ENVESTNET, INC.

2010 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS

 

The following Nonqualified Stock Option Terms and Conditions (the “Terms and
Conditions”) apply to the nonqualified stock option granted by Envestnet, Inc.
to the Participant whose name appears on the Non-Qualified Stock Option Grant
Certificate (“Certificate”), to which these Terms and Conditions are attached
(or into which these Terms and Conditions are incorporated) (the grant,
including the Certificate and the Terms and Conditions together, are referred to
herein as the “Option”).

 

1.                                      Award.  This Option is in all respects
subject to the terms, definitions and provisions of the Envestnet, Inc. 2010
Long-Term Incentive Plan (“Plan”) and the Certificate, each of which is
incorporated herein by reference, as well as these Terms and Conditions.  These
Terms and Conditions, together with the Certificate, constitute the Option
agreement under the Plan.  Unless the context clearly provides otherwise, the
capitalized terms herein shall have the meaning ascribed to such terms under the
Plan.  This Option is intended to be a Nonqualified Stock Option.

 

2.                                      Vesting.  Subject to paragraph 3 below,
this Option shall vest and become exercisable as set forth in the Certificate
attached hereto.

 

3.                                      Accelerated Vesting and Exercisability.

 

(a)                                 In Connection with Certain Terminations.  In
the event that the Participant’s employment or service, as applicable, is
terminated (i) by the Company for reasons other than Cause (as defined in the
Participant’s employment letter with the Company dated [May 16], 2016 (the
“Employment Letter”)), (ii) by the Participant for Good Reason (as defined in
the Employment Letter), or (iii) due to the Participant’s death or Permanent
Disability (as defined in the Employment Letter), the Option shall become fully
vested, in accordance with and subject to the terms and conditions set forth in
the Employment Letter.

 

(b)                                 In Connection with Change in Control.  In
the event that (i) the Participant’s employment or service, as applicable, is
terminated by the Company or the successor to the Company (or a Related Company
which is his or her employer) for reasons other than Cause within 24 months
following a Change in Control, or (ii) the Plan is terminated by the Company or
its successor following a Change in Control without provision for the
continuation of outstanding Options under the Plan, this Option, to the extent
it then outstanding, shall immediately become fully vested and exercisable.  If,
upon a Change in Control, awards in other shares or securities are substituted
for outstanding Options pursuant to subsection 4.3 of the Plan, and immediately
following the Change in Control the Participant becomes employed (if the
Participant was an employee immediately prior to the Change in Control) or a
board member (if the Participant was an Outside Director immediately prior to
the Change in Control) of the entity into which the Company merged, or the
purchaser of substantially all of the assets of the Company, or a successor to
such entity or purchaser, the Participant shall not be treated as having
terminated employment or service for purposes of the foregoing provisions until
such time as the Participant terminates employment or service with the merged
entity or purchaser (or successor), as applicable.

 

4.                                      Expiration Date.  This Option shall be
exercisable during its term only in accordance with the terms and provisions of
the Certificate, the Plan and these Terms and Conditions.  The “Expiration Date”
of the Option shall be the earliest to occur of:

 

(a)                                 the ten-year anniversary of the Grant Date;

 

(b)                                 if the Participant’s Termination Date occurs
by reason of death or Disability, the date which is six (6) months after such
Termination Date;

 

(c)                                  if the Participant’s Termination Date
occurs by reason of Cause, such Termination Date;

 

(d)                                 if the Participant’s Termination Date occurs
for reasons other than death,  Disability or Cause, the day which is ninety days
after such Termination Date; or

 

(e)                                  the Expiration Date otherwise set forth in
the Certificate.

 

Except as otherwise may be provided in paragraph 2 or 3 above, no portion of
this Option shall become vested or exercisable after the Participant’s
Termination Date except to the extent that it is exercisable immediately prior
to the Participant’s Termination Date.  Any portion of this Option that is not
vested or exercisable on the Participant’s Termination Date and any portion of
this Option that is not exercised prior to the Expiration Date shall be
immediately forfeited.

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

5.                                      Exercise.  Any portion of the Option
that is vested and exercisable may be exercised in whole or in part by filing a
written notice with the Secretary of the Company at its corporate headquarters
in such form as may be prescribed by the Committee from time to time or
following such other procedures as may be established by the Committee.  Such
notice shall specify the number of shares of Stock which the Participant elects
to purchase and shall be accompanied by payment of the Exercise Price for such
shares (except in the case of an exercise with cash equivalents, such as check
or wire transfer, payment of the exercise price may be made as soon as
practicable after exercise).  Payment of the exercise price may be payable
(a) in cash or cash equivalents, (b) by tendering, by actual delivery or by
attestation, shares of Stock (including shares of Stock that would otherwise be
distributable upon the exercise of the Option) valued at Fair Market Value as of
the day of exercise, (c) a combination of the foregoing as approved by the
Committee, or (d) in accordance with procedures, if any, established by the
Committee and subject to applicable law, by irrevocably authorizing a third
party to sell shares of Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise.

 

6.                                      Withholding.  This Option is subject to
withholding upon exercise of all applicable taxes, which withholding obligations
may be satisfied, with the consent of the Committee, through the surrender of
shares of Stock which the Participant already owns or to which the Participant
is otherwise entitled under the Plan; provided, however, previously-owned shares
of Stock that have been held by the Participant or shares of Stock to which the
Participant is entitled under the Plan may only be used to satisfy the minimum
tax withholding required by applicable law (or other rates that will not have a
negative accounting impact).

 

7.                                      Transferability.  This Option is not
transferable except as designated by the Participant by will or by the laws of
descent and distribution or, to the extent provided by the Committee, pursuant
to a qualified domestic relations order (within the meaning of the Code and
applicable rules thereunder) and may be exercised during the lifetime of the
Participant only by the Participant. Notwithstanding the foregoing, the
Committee may permit the Option to be transferred to or for the benefit of the
Participant’s family (including, without limitation, to a trust or partnership
for the benefit of the Participant’s family), subject to such procedures as the
Committee may establish.

 

8.                                      Adjustment of Option.  The number and
type of shares of Stock subject to this Option, and the exercise price of the
Option, will or may be adjusted in accordance with the Plan to reflect certain
corporate transactions which affect the number, type or value of such shares.

 

9.                                      No Implied Rights.  Neither the Plan nor
this Option constitutes a contract of employment or continued service and
neither gives the Participant the right to be retained in the employ or service
of the Company or a Related Company, nor any right or claim to any benefit under
the Plan unless such right or claim has specifically accrued under the terms of
the Plan or this Option.  This Option does not confer upon the holder thereof
any right as a stockholder of the Company prior to the date on which shares of
Stock are registered in the holder’s name.

 

10.                               Plan Governs.  This Option shall be subject to
all of the terms and conditions of the Plan, a copy of which may be obtained
from the Secretary of the Company.

 

11.                               Amendment and Termination.  The Board may, at
any time, amend or terminate the Plan, and the Board or the Committee may amend
the Certificate or these Terms and Conditions, provided that no amendment or
termination may, in the absence of written consent to the change by the
Participant (or, if the Participant is not then living, the affected
Beneficiary), adversely affect the rights of any Participant or Beneficiary
under this Option.  Adjustments pursuant to subsection 4.3 of the Plan shall not
be subject to the foregoing limitations.  It is the intention of the Company
that, to the extent that any provisions of the Plan or this Option are subject
to section 409A of the Code, the Plan and this Option comply with the
requirements of section 409A of the Code and that the Board shall have the
authority to amend the Plan, the Certificate and these Terms and Conditions as
it deems necessary to conform to section 409A.

 

12.                               Applicable Law.  The Plan and this Option
shall be construed in accordance with the laws of the State of Delaware.

 

Exhibit A - 4

--------------------------------------------------------------------------------